Title: From George Washington to Samuel Williams, 10 January 1798
From: Washington, George
To: Williams, Samuel



Sir,
Mount Vernon 10th Jan: 1798

Your letter of the 5th of Octr from Hamburgh has been received, giving me the first direct & certain account of the arrival of General Lafayette and family at that place; a circumstance highly pleasing to his friends in this country—to none more than myself; and for the prompt advice you have been so obliging as to give me of it, I pray you to accept my sincere thanks.
Fortunate indeed was it for him & family, that they did not (according to what has been reported to have been their intention) embark in the Ship John, which was lost on the Coast of New Jersey, and the Passengers with great difficulty & at the utmost peril of their lives, saved. It may be fortunate too on another account; the delay may give a chance to meet his Son in Europe; whose ardent desire, fanned by premature accounts of their actual liberation, could no longer be restrained from flying to the expected embraces of his Parents in Paris to which place he was informed they were Journeying, through Italy.
He left New York the 26th of October in the Ship Clio, for Havre

de Grace, and probably would have (at that season) a short passage. I am Sir Your most obedient Humble Servant

Go: Washington

